          Case 2:16-cr-00294-JCM-VCF Document 266 Filed 11/17/20 Page 1 of 3




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     RICHARD ANTHONY LOPEZ
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6551 / Fax: 702.388.6418
5    tony.lopez@usdoj.gov
     Attorneys for the United States
6
                                 UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,                          Case No. 2:16-cr-294-JCM-VCF-3

9                   Plaintiff,                          Stipulation to Extend Deadlines
                                                        Regarding Defendant Tualau’s Motion
10         v.                                           (Third Request) [ECF 259]

11   KAILI TUALAU,

12                 Defendant.

13

14          It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United

15   States Attorney, through Richard Anthony Lopez, Assistant United States Attorney, and

16   Richard E. Tanasi, Esq., counsel for Defendant Kaili Tualau, that (1) the Government’s

17   deadline to respond to Defendant’s motion filed at ECF 259, currently set for November 16,

18   2020, be extended to November 18, 2020; and (2) Defendants’ deadline to file any reply be

19   extended to November 30, 2020.

20          This stipulation is entered into for the following reasons:

21          1.     On October 14, 2020, Defendant Tualau filed a motion to release grand jury

22   testimony (at ECF 259). Under Local Criminal Rule 12-1(a)(2), the Government’s response

23   to this motion was originally due on or before October 28, 2020.

24
           Case 2:16-cr-00294-JCM-VCF Document 266 Filed 11/17/20 Page 2 of 3




1           2.      On October 26, 2020, the parties submitted a stipulation, which the Court

2    granted, extending the deadline to respond to both motions to November 13, 2020.

3           3.      On November 13, 2020, the parties submitted a stipulation, which the Court

4    granted, extending the deadline to respond to both motions to November 16, 2020.

5           4.      The parties request a further, short extension of the briefing schedule for

6    Defendant Tualau’s motion so that the Government has adequate time to respond.

7           5.      This is the third request for an extension of time regarding the briefing

8    schedule on Defendant Tualau’s motion.

9           6.      Because trial is scheduled for February 8, 2021, the granting of this stipulation

10   will not affect the trial date.

11          7.      Denial of this request for an extension could result in a miscarriage of justice.

12          DATED this 16th day of November, 2020.

13                                               Respectfully submitted,

14                                                NICHOLAS A. TRUTANICH
                                                  United States Attorney
15
      /s/ Richard E. Tanasi, Esq.                 /s/ Richard Anthony Lopez
16    RICHARD E. TANASI, ESQ.                     RICHARD ANTHONY LOPEZ
      Counsel for Defendant TUALAU                Assistant United States Attorney
17

18

19

20

21

22

23

24


                                                    2
          Case 2:16-cr-00294-JCM-VCF Document 266 Filed 11/17/20 Page 3 of 3




1                    UNITED STATES DISTRICT COURT
2                         DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                       Case No. 2:16-cr-294-JCM-VCF-3

4                 Plaintiff,

5          v.

6    KAILI TUALAU,

7                 Defendant.

8

9                  [Proposed] Order Granting Stipulation to Extend Deadlines

10                             Regarding Defendant Tualau’s Motion

11         Based on the pending stipulation of the parties, and good cause appearing, the

12   stipulation is hereby GRANTED.

13         IT IS HEREBY ORDERED that the deadline for the Government’s response to

14   Defendant Tualau’s motion filed at ECF 259 be extended to November 18, 2020; and

15         IT IS FURTHER ORDERED that the deadline for any reply by Defendant Tualau

16   be extended to November 30, 2020.

17         DATED this 17th day of November, 2020.

18

19
                                           HONORABLE CAM FERENBACH
20                                       UNITED STATES MAGISTRATEJUDGE

21

22

23

24


                                                 3
